DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2020, 04/12/2021, and 06/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement module,” “comparison module,” “generation and report module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0181969) [“Zhang”].
Regarding claim 1, Zhang teaches a method for reporting signal quality, comprising: 
measuring signal quality of a measurement signal within a radio link monitoring (RLM) assessment period and before a moment when the measurement signal changes [Zhang ¶ 0038: as part of RLM, a user device may frequently or even periodically measure a link quality (e.g., SNR) of a downlink radio link (here, periodic measurements would encompass measurements before or after a measurement signal changes)]; 
comparing the measured signal quality with a preset threshold value [Zhang ¶ 0038: compare the link quality (e.g., SNR) of the downlink radio link to a lower threshold (Q.sub.out) and/or to an upper threshold (Q.sub.in)]; and 
generating an in-sync (IS) indication or an out-of-sync (OOS) indication according to the comparison result and reporting the IS indication or the OOS indication [Zhang ¶ 0040: If the downlink radio link quality, e.g., SNR (e.g., over a last period of time period of 200 ms or other time period) is less than Q.sub.out, then a physical (PHY) layer of the user device may send an out-of-sync (OOS) indication to higher layer(s) at the user device.  Similarly, when the SNR of the downlink radio link (e.g., over a last time period of 100 ms or other time period) is greater than Q.sub.in, then a PHY of the UE sends an in-sync (IS) indication to upper layers of the user device].  
Regarding claim 13, Zhang teaches a device for reporting signal quality, comprising: 
a measurement module [Zhang ¶ 0105, Fig, 8: processor 804], which is configured to measure signal quality of a measurement signal within a radio link monitoring (RLM) assessment period and before a moment when a measurement signal of a user equipment (UE) changes and/or measure signal quality of a changed [Zhang ¶ 0038: as part of RLM, a user device may frequently or even periodically measure a link quality (e.g., SNR) of a downlink radio link (here, periodic measurements would encompass measurements before or after a measurement signal changes)]; 
a comparison module [Zhang ¶ 0105, Fig, 8: processor 804], which is configured to compare the measured signal quality with a preset threshold value [Zhang ¶ 0038: compare the link quality (e.g., SNR) of the downlink radio link to a lower threshold (Q.sub.out) and/or to an upper threshold (Q.sub.in)]; and 
a generation and report module [Zhang ¶ 0105, Fig, 8: processor 804], which is configured to generate an in-sync (IS) indication or an out-of-sync (OOS) indication according to the comparison result and report the IS indication or the OOS indication [Zhang ¶ 0040: If the downlink radio link quality, e.g., SNR (e.g., over a last period of time period of 200 ms or other time period) is less than Q.sub.out, then a physical (PHY) layer of the user device may send an out-of-sync (OOS) indication to higher layer(s) at the user device.  Similarly, when the SNR of the downlink radio link (e.g., over a last time period of 100 ms or other time period) is greater than Q.sub.in, then a PHY of the UE sends an in-sync (IS) indication to upper layers of the user device].  
Regarding claim 22, Zhang teaches a non-transitory computer-readable storage medium, comprising stored programs which, when executed [Zhang ¶ 0106: a computer program product includes a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method], perform the method of claim 1.  
Regarding claim 23, Zhang teaches a processor, which is configured to execute programs which, when executed [Zhang ¶ 0106: a computer program product includes a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method], perform the method of claim 1.

Allowable Subject Matter
Claims 2-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474